Title: John Quincy Adams to Thomas Boylston Adams, 13 August 1794
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother
            New York, August 13. 1794.
          
          Coll: Hamilton arrived in Philadelphia, the night before you left it, but from the pressure of business more immediately urgent, was not prepared for me untill last Friday. On that Evening I left the City, in company with Genl Knox, and arrived here (quite overcome



with fatigue, and somewhat unwell of the complaint which you brought from the same place) on Saturday at about 6 in the Evening.
          The Secretary of State supposed he should have some farther commands for me, and requested me to stop here until Friday next, accordingly, I have hitherto been here recruiting my health & strength.
          So long as my departure is delayed by the orders of my Superiors, I must submit cheerfully, but I am very anxious that no additional delay of my own should postpone the voyage, beyond the line of absolute necessity. I hope therefore that you will have some Vessel ready to Sail, within a few days after I reach Boston. The best season for the Voyage, we must be content to lose. I shall sail for Providence on friday or Saturday, I hope; and in the mean time am affectionately your Brother
        